*362ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant’s motion for rehearing and substitute the following for our prior opinion.
The records attached to the trial court’s order conclusively show that Noah Baldon’s total sentence is 20 years, consisting of a 10-year sentence in ease 89-1083; a consecutive 10-year sentence in case 89-1765; and concurrent 10- and 20-year sentences in cases 91-737 and 91-738, to run concurrently with the 10-year sentence in case 89-1083. Because the sentences do not exceed the 20-year cap to which the state agreed, Baldón has failed to show the sentences exceed the plea agreement.
AFFIRMED.
ERVIN, MICKLE and LAWRENCE, JJ., concur.